DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “a gap between adjacent two permanent magnets is consistent with a width of the dual conductor” is vague and not clear whether the gap in regards to the permanent magnets is between one north and south permanent magnets or between two pairs of permanent magnets as well as the gap of the dual conductor if the dual conductors are in an upper-lower position or a side-by-side arrangement. The examiner has interpreted the gap between two pairs of permanent magnets and the dual conductors where the gap is based on an upper and lower position.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 111917260 A).
Regarding claim 1, Zhang discloses a dual-conductor based electromechanical energy conversion system, comprising: an external force device (external controller, paragraph 3-4, 18); a moving object connecting frame (stator 2, closed ring 27, figures 1-2, paragraph 17); a moving object (rotor 3, figures 1-2, 5); a dual-conductor assembly (stator 2, stator magnetic core 7, coils 11, figures 1, 3-4); and a platform connecting frame (stator 2, figure 1); wherein the external force device (external controller, paragraph 3-4, 18) is connected with the moving object (rotor 3, figures 1-2, 4-5) through the moving object connecting frame (external controller to stator to rotor, paragraphs 3-4, 18)  the dual-conductor assembly (stator 2, stator permanent magnet 6, stator magnetic core 7, coils 11, figures 1, 3-4)  is arranged under the 
	Regarding claim 3, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 1, wherein the dual-conductor assembly comprises dual conductors (stator coil 11, stator permanent magnet 6, coils 11, figures 1-2, 4)  and a second magnetic core (stator magnetic core 7, figures 1, 3-4), and a plurality of second grooves (groove 31, figure 3) are opened in the second magnetic core; the dual conductor is fixed in the second 
	Regarding claim 4, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 3, wherein the dual conductor comprises multiple basic conductor units and end conductors (stator coil windings are connected to the special plug, paragraph 7) ; the multiple basic conductor units are arranged in the second grooves at a fixed interval (three group phase windings, paragraph 18); the basic conductor unit comprises an input terminal and an output terminal (wiring terminal combination, paragraph 18); and the multiple basic conductor units are connected through the end conductors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 111917260 A) in view of Sullivan (US 20130154397 A1) .

However, Zhang does not teach a dual-conductor assembly wherein the basic conductor unit comprises an upper-layer conductor and a lower-layer conductor; the upper-layer conductor and the lower-layer conductor are made of metal materials; and the upper-layer conductor and the lower-layer conductor each are coated with an insulating layer.
Sullivan discloses a dual assembly with an upper and lower conductor unit (paragraph 178, figure 70e) and are made of metal (paragraph 179) and the and the upper-layer conductor and the lower-layer conductor each are coated with an insulating layer (paragraph 179).
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the applicant claimed invention to modify Zhang in view of Sullivan to design an electromechanical energy conversion system to have the dual conductor unit comprise of an upper and lower unit that is made of metal and insulated to increase voltage output of the system and protect overheating of the coils.
Regarding claim 8, Zhang in view of Sullivan discloses the dual-conductor based electromechanical energy conversion system according to claim 4, wherein the section of the basic conductor unit is circular or rectangular (figure 70e) .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 111917260 A) in view of Sullivan (US 20130154397 A1) and further in view of Mikhanoshin (RU 2752234 C2) .
Regarding claim 6, Zhang in view of Sullivan discloses the dual-conductor based electromechanical energy conversion system according to claim 5,

 Mikhanoshin wherein the upper-layer conductor (copper windings 5, figure 2) and the lower-layer conductor (short circuit winding 14, figure 2) and the output terminal of the upper-layer conductor and the input terminal of the lower-layer conductor are located on the same side (C1, C2, C3 for upper-layer conductor and rods for lower-layer conductor, paragraph 48).
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the applicant claimed invention to modify Zhang in view of Sullivan in further view of Mikhanoshin to design an electromechanical energy conversion system to have the dual conductor unit with the upper-layer conductor and the lower-layer conductor and the output terminal of the upper-layer conductor and the input terminal of the lower-layer conductor are located on the same side for easier electrical connections among the conductors.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 111917260 A) in view of Sullivan (US 20130154397 A1) and further in view of Nishifukumoto (US 20130181547 A1) .
Regarding claim 7, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 4, 

Nishifukumoto discloses a dual-conductor based electromechanical energy conversion system wherein the wherein a length of a magnetic field (field direction to windings 18, figure 1), generated by the moving object, acting on the axial direction of the basic conductor unit is less than a width of the second magnetic core (rotor 12, figure 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the applicant claimed invention to modify Zhang in view of Sullivan to design an electromechanical energy conversion system to have the length of a magnetic field (field direction to windings 18, figure 1), generated by the moving object, acting on the axial direction of the basic conductor unit is less than a width of the second magnetic core (rotor 12, figure 1) to control the movement of the rotor in relation to the magnetic field of the stator.
Claims 2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 111917260 A) in view of Ge (CN 107453585 A) .

    PNG
    media_image1.png
    414
    678
    media_image1.png
    Greyscale

Regarding claim 2, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 1, wherein the moving object (rotor 3, figures 1-2, 5) comprises permanent magnets (rotor permanent magnet 13, figure 5), a first magnetic core (rotor magnetic core 17, figure 5) and a moving object shell (stator 2, closed ring 27, figures 1-2, paragraph 17); the first magnetic core is arranged in the moving object shell; the first magnetic core is provided with a plurality of first grooves (permanent magnets 13 placed in grooves, figure 5); the permanent magnets are alternatively arranged in the first grooves according to polarity (paragraph 19); and 1595454989v.1E-filedAtt. Dkt. No.: 055767-508001USDate of Submission: January 10, 2020the moving object shell is connected with the external force device through the moving object connecting frame (paragraph 19).
However, Zhang does not teach the permanent magnets alternately arranged in the first grooves according to polarity.
Ge discloses permanent magnets (221, figure 10b) arranged in the first grooves according to polarity.

the effective filing date of the applicant claimed invention to modify Zhang in view of Ge to design an electromechanical energy conversion system to have the permanent magnets arranged according to polarity as this is a standard implementation for permanent magnet motors.
Regarding claim 9, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 4. 
However, Zhang does not teach the dual-conductor based electromechanical energy conversion system according to claim 4, wherein the direction of magnetic line of force is vertical to the basic conductor unit due to a magnetic field of the permanent magnets, and the central distance of adjacent permanent magnets is equal to the central distance of the basic conductor units.
Ge discloses the dual-conductor based electromechanical energy conversion system wherein, the direction of magnetic line of force (figure 10b) is vertical to the basic conductor unit (figure 10a) due to a magnetic field of the permanent magnets, and the central distance of adjacent permanent magnets is equal to the central distance of the basic conductor units (figures 10a and 10b).
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the applicant claimed invention to modify Zhang in view of Ge to design an electromechanical energy conversion system to have the direction of magnetic line of force is vertical to the basic conductor unit due to a magnetic field of the permanent magnets to increase the power of the magnetic field in the system, and central distance of adjacent 
Regarding claim 10, Zhang discloses the dual-conductor based electromechanical energy conversion system according to claim 3.
However, Zhang does not teach the dual-conductor based electromechanical energy conversion system wherein a gap between adjacent two permanent magnets is consistent with a width of the dual conductor.
Ge discloses the dual-conductor based electromechanical energy conversion system according to claim 3, wherein a gap between adjacent two permanent magnets (221, figure 10b) is consistent with a width of the dual conductor (212, figure 10a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY K CHO/Examiner, Art Unit 2837   


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837